

117 HR 672 IH: Rejecting and Eliminating the Foul Use of Symbols Exulting Confederate Principles Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 672IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a grant program to provide funds for the removal of Confederate symbols, and for other purposes.1.Short titleThis Act may be cited as the Rejecting and Eliminating the Foul Use of Symbols Exulting Confederate Principles Act or the REFUSE Confederate Principles Act.2.Emancipation historic preservation program(a)Establishment of programThe Secretary, in consultation with the Director, shall establish, within the National Park Service, a program to be known as the Emancipation Historic Preservation Program to—(1)award grants to eligible entities in accordance with this section to—(A)remove a Confederate symbol;(B)remove and replace a Confederate symbol with an alternative monument, memorial, statue, commemorative structure, symbol, or signage;(C)remove and replace a Confederate symbol with an alternative monument, memorial, statue, commemorative structure, symbol, or signage to commemorate or depict the freedom of enslaved African Americans; and(D)remove and transfer a Confederate symbol to a State historic preservation program as defined in section 60.3 of title 36, Code of Federal Regulations; and (2)provide technical assistance to eligible entities related to the activities described in paragraph (1).(b)PriorityIn awarding grants under this section, the Secretary shall give priority to applications that include activities described in subsection (a)(1)(C) and (a)(1)(D).(c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including—(1)a plan for how the eligible entity will use grant funds to carry out one or more of the activities described in subsection (a)(1);(2)if the application is for activities described in subsection (a)(1)(C), information demonstrating the relevance of the eligible entity’s application to activities described in subsection (a)(1)(C); and(3)if the application is for activities described in subsection (a)(1)(D), information identifying the eligible entity as a State historic preservation program as defined in section 60.3 of title 36, Code of Federal Regulations for activities described in subsection (a)(1)(D).(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to provide grants under this section, $15,000,000 for each fiscal year through 2031, of which $9,000,000 for each fiscal year shall be made available to State historic preservation programs as defined in section 60.3 of title 36, Code of Federal Regulations, for costs related to the removal, transfer, and storage of Confederate symbols under subsection (a)(1)(D).3.Limitations on use of fundsNone of the funds made available by this Act may be used by the Secretary, the Director, or an eligible entity for the preservation, rehabilitation, restoration, reconstruction, or new construction of a Confederate symbol.4.Reports(a)Grantee reports to secretary and directorNot later than 90 days after the earlier of the date of expiration of a project period or the completion of a project, each entity that receives a grant under this Act shall submit to the Secretary and the Director a final report containing such information as the Secretary may require.(b)Annual report to congressNot later than October 31 of each calendar year after the enactment of this Act, the Secretary shall submit to Congress a report of the progress of the grant program established pursuant to this Act.5.DefinitionsIn this Act:(1)Confederate symbolThe term Confederate symbol includes—(A)a Confederate flag; or(B)a monument, memorial, statue, commemorative structure, symbol, or signage that honors a Confederate leader, Confederate soldier, the Confederate States of America, or the Confederacy in general.(2)DirectorThe term Director means the Director of the National Park Service.(3)Eligible entityThe term eligible entity means—(A)a State;(B)a political subdivision of a State, including—(i)a city; and(ii)a county;(C)a territory or insular possession of the United States;(D)the District of Columbia;(E)an Indian Tribe (which has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));(F)a special purpose district, including park districts;(G)an academic institution; or(H)a State historic preservation program, as defined in section 60.3 of title 36, Code of Federal Regulations.(4)SecretaryThe term Secretary means the Secretary of the Interior.